DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Reply to Office Action filed September 22, 2021 is acknowledged.
Claims 1-3, 5, 7-16 and 18-22 were pending. Claims 1-3, 5, 7-11 and 22 are being examined on the merits. Claims 20-21 are canceled. Claims 12-16 and 18-19 are withdrawn.

Response to Arguments
Applicant’s arguments filed September 22, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s arguments and amendments to the claims, or in view of the cancellation of the claims that were subject to the rejections.

Election/Restrictions
The elected claims are in condition for allowance, except for the formalities noted below. Withdrawn claims 12-16 and 18-19 were non-elected with traverse in the reply filed on September 10, 2020. These withdrawn claims are not eligible for rejoinder as they do not contain all of the limitations of a claim with allowable subject matter.
The Examiner suggests canceling claims 12-16 and 18-19.

Claim Objections
Claims 1-3, 5, 7-11 and 22 are objected to because of the following informalities: 
Regarding claim 1, the limitation “wherein the self-complementary sequences of the 
primers in each primer set is indicative of the sample source from which target nucleic acids …” in ll. 2-3 of step (b), should be “wherein the self-complementary sequences of the primers in each primer set are indicative of the sample source from which the target nucleic acids …”.
	Claims 2-3, 5, 7-11 and 22 depend directly or indirectly from claim 1, and consequently incorporate the claim 1 informalities.

Appropriate correction is required.

Allowable Subject Matter
The following claims contain allowable subject matter: 1-3, 5, 7-11 and 22.

Conclusion
This application is in condition for allowance except for the formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637